Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities: 
Claim 1, line “a belt to be mounted around a measurement site” should apparently read “a belt configured to be mounted around a measurement site” in order to make it more clear that the claim is not incorporating “a measurement site”;
Claim 7 similarly recites “a belt to be mounted around a measurement site” which should apparently read “a belt configured to be mounted around a measurement site”;
Claim 1, lines 3-4 “a first pulse wave sensor and a second pulse wave sensor mounted on the belt in a state of being separated from each other in a width direction of the belt” should apparently read “a first pulse wave sensor and a second pulse wave sensor mounted on the belt and separated from each other in a width direction of the belt” in order to avoid overly verbose language and make the claim more clear in its meaning;
Claim 7 similarly recites “a first pulse wave sensor and a second pulse wave sensor mounted on the belt in a state of being separated from each other in a width direction of the belt” which should apparently read “a first pulse wave sensor and a second pulse 
Claim 1, lines 5-7 “to detect pulse waves of respective portions facing the first pulse wave sensor and the second pulse wave sensor of an artery passing through the measurement site” should apparently read “to detect pulse waves of respective portions of an artery passing through the measurement site facing the first pulse wave sensor and the second pulse wave sensor” in order to make it more clear which “respective portions” the claim is referring to;
Claim 7 similarly recites “to detect pulse waves of respective portions facing the first pulse wave sensor and the second pulse wave sensor of an artery passing through the measurement site” which should apparently read “to detect pulse waves of respective portions of an artery passing through the measurement site facing the first pulse wave sensor and the second pulse wave sensor”;
Claim 5, lines 3-4 “performs calibration of the correspondence equation if difference between a calculated cardiac cycle” should apparently read “performs calibration of the correspondence equation if a difference between a calculated cardiac cycle”.
Claim 6, line 1 “The blood pressure measurement device according to any one of claims 1” should apparently read “The blood pressure measurement device according to claim 1” to make it clear which claim it is dependent on;
Claim 6, line 10 “blood pressure measurement by oscillometric method” should apparently read “blood pressure measurement by an oscillometric method” to be grammatically correct; 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a measurement processing unit” in claim 1;
“a first blood pressure calculation unit” in claim 1;
“a pressing member” in claim 1 and 7;
“a calibration processing unit” in claim 1;
“a pressure control unit” in claim 6;
“a second blood pressure calculation unit” in claim 6;

The function of the “measurement processing unit” is disclosed as being performed by a central processing unit (CPU) or substantial computer device such as a smartphone (applicant’s specification paragraph 0076 and 0091);
The function of the “first blood pressure calculation unit” is disclosed as being performed by a CPU or substantial computer device such as a smartphone (applicant’s specification paragraph 0076 and 0091);
The function of the “pressing member” is disclosed as being performed by a “pressing cuff” (applicant’s specification paragraph 0025) or a “fluid bag provided along the belt” (applicant’s specification paragraph 0110 and claim 6).
The function of the “calibration processing unit” is disclosed as being performed by a CPU or substantial computer device such as a smartphone (applicant’s specification paragraph 0050 and 0091);
The function of the “pressure control unit” is disclosed as being performed by a CPU (applicant’s specification paragraph 0041);
The function of the “second blood pressure calculation unit” is disclosed as being performed by a CPU or substantial computer device such as a smartphone (applicant’s specification paragraph 0042 and 0091);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “while changing a pressing force by the pressing member in a resting state” renders the claim indefinite. According to the applicant’s specification, the calibration processing unit is “changing a pressing force by the pressing member”. This indicates that the pressing member is not in a resting state, as the force being applied by the pressing member is changing. Consequently, it is unclear how the calibration processing unit may simultaneously change a pressing force by the pressing member and “acquire a pulse transit time… by the pressing member in a resting state”. As a result, the scope of the claim is indefinite.
Claim 7 has a similar recitation of “while changing a pressing force by the pressing member in a resting state” and is similarly rejected under 35 U.S.C. 112(b).  

Further regarding claim 1, recites the term “the corresponding equation” in the claim limitation “to calibrate the corresponding equation”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, it is unclear what “corresponding equation” the claim is referring to. For example, it is unclear if “the corresponding equation” is the same equation as the “correspondence equation” recited earlier in claim 1, or if “the corresponding equation” is a different equation. As a result, the scope of the claim is indefinite.
For purposes of examination, the claim limitation will be read as if it were written “to calibrate the correspondence equation”.
Regarding claim 2, the claim limitation “the calibration processing unit determines whether a past waveform and a current waveform… are not identical” renders the claim indefinite. It is unclear how similar two waveforms must be in order to be considered “identical”. For example, it is unclear if every single measured value of the first and second pulse wave signal waveform must be identical for every measurement time in order for the two waveforms to be considered “identical”, or if there is some other standard for determining that the two waveforms are identical. As a result, it is unclear how it can be determined that two waveforms are “identical” or “not identical”, rendering the scope of the claim indefinite. Furthermore, the claim discloses that a past and a current waveform are compared to determine whether they are “identical” or “not identical”. As a result, it is unclear how two waveforms may be “identical” to each other, as a “current” pulse wave propagating through a measurement target site will be detected at different measurement times than a “past” and therefore not be identical. Consequently, it is unclear how the claim limitation serves to further limit the scope of the invention.

Regarding claim 7, the claim limitation “calculating a blood pressure based on the pulse transit time by using the correspondence equation” renders the claim indefinite. It is unclear which “pulse transit time” the claim is referring to. For example, it is unclear if “the pulse transit time” is referring to “a pulse transit time” acquired by a first and second pulse wave sensor, or if it is referring to one of “a plurality of pulse transit times” used to calibrate a predetermined correspondence equation. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “calculating a blood pressure based on a pulse transit time by using the correspondence equation”. 
Any claim listed in the preamble as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of the claim’s dependency on an explicitly rejected claim. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the claim recites “a belt to be mounted around a measurement site”. As written, the claim positively recites the human body (as the measurement target site is understood to 
Claims 2-6 are rejected by virtue of their dependency and incorporation of the human organism recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1), referred to hereafter as Matsumura, in view of McCombie et al. (US 20100241011 A1 – cited by applicant), referred to hereafter as McCombie. 
The claims are generally directed towards: a blood pressure measurement device comprising:
a belt to be mounted around a measurement site; 
a first pulse wave sensor and a second pulse wave sensor mounted on the belt in a state of being separated from each other in a width direction of the belt, the first pulse wave sensor and the second pulse wave sensor being configured to detect pulse waves of respective portions facing the first pulse wave sensor and the second pulse wave sensor of an artery passing through the measurement site; 
a measurement processing unit configured to acquire, as a pulse transit time, a time difference between a first pulse wave signal and a second pulse wave signal respectively output by the first pulse wave sensor and the second pulse wave sensor in time series;

a pressing member mounted on the belt, configured to press the first pulse wave sensor and the second pulse wave sensor against the measurement site while varying a pressing force; and 
a calibration processing unit configured to acquire a pulse transit time with the measurement processing unit while changing a pressing force by the pressing member in a resting state to calibrate the corresponding equation based on a plurality of pulse transit times corresponding to a plurality of respective pressing forces.
Regarding claim 1, Matsumura (Figure 23) teaches a blood pressure measurement device comprising: a belt (180) to be worn so as to be wound around a measurement target site (shown in Figure 13; element 500 is measurement site; paragraph 0093); a first pulse wave sensor (20) and second pulse wave sensors (30) mounted on the belt (180) and spaced from each other in a width direction of the belt (shown in Figure 12; paragraph 0097), the first and second pulse wave sensors being configured to detect pulse waves of portions of an artery passing through the measurement target site facing the first pulse wave sensor and the second pulse sensor respectively (shown in Figure 13; element 510 is artery); and a pressing member (191) that is mounted on the belt (181), configured to press the first and second pulse wave sensors against the measurement target site while varying a pressing force (shown in Figure 24; paragraph 0144). However, Matsumura fails to teach: a measurement processing unit configured to acquire, as a pulse transit time, a time difference between a first pulse wave signal and a second pulse wave signal respectively output by the first pulse wave sensor and the second pulse wave sensor in time series; a first blood pressure calculation unit configured to use a predetermined correspondence equation between a pulse transit time and a blood pressure to calculate a blood pressure based on a pulse transit time acquired by the measurement processing unit; and a calibration 
McCombie (Figure 2) teaches a method of determining blood pressure comprising: acquiring a pulse transit time between a proximal and a distal pulse wave sensor (sensor elements are shown as 24 and 26) mounted on a belt (belt is shown as 20 and 22) along a single arterial transit path (paragraph 0009 and 0054); calculating arterial blood pressure using a predetermined correspondence equation between a pulse transit time and a blood pressure based on a pulse transit time acquired by a measuring processing unit (paragraph 0012); and calibrating the measurement processing unit while changing a pressing force of a pressing member using a plurality of pulse transit time corresponding to a plurality of respective pressing forces (paragraph 0019, 0033-0034, 0037, 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to include the method of calculating blood pressure of McCombie including acquiring a time difference between the pulse arrival time of the two sensors as a pulse transit time, having a first blood pressure calculation unit configured to use a predetermined correspondence equation between a pulse transit time and a blood pressure to calculate a blood pressure, and incorporating a calibration processing unit configured to acquire a pulse transit time while changing a pressing force by the pressing member to calibrate the corresponding equation based on a plurality of pulse transit times corresponding to a plurality of respective pressing forces. Doing so would allow the device of Matsumura to reliably determine blood pressure over a period of time without the constant inflation and deflation of the pressing member, increasing the comfort and ease of use of the device (McCombie paragraph 0004).   
.
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1) in view of McCombie (US 20100241011 A1 – cited by applicant), as applied to claim 1, in further view of Sethi et al. (US 20120136261 A1), referred to hereafter as Sethi. 
Regarding claim 2, Matsumura in view of McCombie teaches the blood pressure measurement device according to claim 1. However, Matsumura in view of McCombie fails to teach the blood pressure measurement device wherein the calibration processing unit determines whether a past waveform and a current waveform in a pulse wave detected by the first pulse wave sensor or the second pulse wave sensor are not identical, and performs calibration of the correspondence equation when determining that the past waveform and the current waveform are not identical. 
Sethi (Figure 1 and 4) teaches a method for calibrating the calculation of physiological parameters. Sethi teaches that a blood pressure model may be recalibrated (402) when a change event has occurred, such as through a detection of a physiologic parameter change (416) from a previously stored or measured value (paragraph 0050 and 0052). Sethi teaches that this change event may be detected by identifying changes in one or more morphological parameters of a pulse wave signal, such as a difference in pulse amplitude, the area under a portion of the pulse waveform, and the relationship between two or more consecutive pulse signals (paragraph 0050). Detecting changes in a morphological parameter of a pulse wave signal is functionally equivalent to determining whether a past pulse wave and a current pulse wave are identical to each other. Accordingly, Sethi teaches determining whether a past waveform and a current waveform in a pulse wave detected by a pulse wave sensor are not identical, and performing calibration of a correspondence equation between a pulse transit time and blood pressure when determining that the past and current waveform are not identical. 

Regarding claim 4, Sethi teaches that the normalized area (i.e. an area ratio) under a pulse waveform may be compared to determine whether or not a parameter change has occurred (paragraph 0050). This would require establishing a threshold value to determine whether or not a change has occurred. Accordingly, Matsumura in view of McCombie and Sethi teaches the blood pressure measurement device according to claim 2, wherein the calibration processing unit calculates a plethysmogram area ratio based on a waveform of a pulse wave detected by the first pulse wave sensor or the second pulse wave sensor, and determines that the past waveform and the current waveform are not identical if a ratio between a calculated plethysmogram area ratio and a past plethysmogram area ratio exceeds a predetermined second threshold value.
Regarding claim 5, Matsumura in view of McCombie teaches the blood pressure measurement device according to claim 1. However, Matsumura in view of McCombie does not teach the blood pressure wherein the calibration processing unit calculates a cardiac cycle based on a pulse wave detected by the first pulse wave sensor or the second pulse wave sensor, and performs calibration of 
Sethi teaches (Figure 1 and 4) a method for calibrating the calculation of physiological parameters. Sethi teaches that a blood pressure model may be recalibrated (402) when a change event has occurred, such as through a detection of a physiologic parameter change (416; paragraph 0050 and 0052). Sethi teaches that this change event may be detected by identifying changes in heart rate (i.e. cardiac cycle) from a previously measured or stored value (paragraph 0050). This would require establishing a threshold difference between the two heart rates to determine if a change has occurred. Furthermore, Sethi teaches that a heart rate may be calculated based on data received from a pulse waveform (paragraph 0025). Thus, Sethi teaches calculating a cardiac cycle based on a pulse wave detected by a pulse wave sensor, and performing calibration of the correspondence equation between a pulse transit time and a blood pressure if difference between a calculated cardiac cycle and a past cardiac cycle exceeds a predetermined third threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of McCombie to incorporate the calculation of a heart rate based on a pulse wave signal, and a method of recalibrating a blood pressure measurement device using the calibration processing unit when a physiologic parameter is identified, including a change in a heart rate, as described by Sethi. Doing so would increase the functionality of the device of Matsumura in view of McCombie, by allowing it to monitor heart rate, and improve accuracy of the blood pressure calculations by adjusting it when a change in the physiologic condition of the patient is detected (paragraph 0002).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1) in view of McCombie (US 20100241011 A1 – cited by applicant) and Sethi (US .
Regarding claim 3, Matsumura in view of McCombie and Sethi teaches the blood pressure measurement device according to claim 2. However, Matsumura in view of McCombie and Sethi fails to teach the blood pressure measurement device wherein the calibration processing unit calculates a cross-correlation coefficient between the past waveform and the current waveform to determine whether the past waveform and the current waveform are not identical based on whether a calculated cross-correlation coefficient exceeds a predetermined first threshold value.
Engelbrecht teaches (Figure 38) a method of qualifying or disqualifying initialization parameters, used to calculate physiological parameter, using a cross-correlation coefficient (paragraph 0272). According to Engelbrecht, a cross-correlation coefficient may be calculated between a template pulse wave signal (which may be derived from measured pulse wave signals) and a physiological signal measured from a subject (3806; paragraph 0274-0275). The result of this cross-correlation is used to qualify the initialization parameters as being acceptable or not (paragraph 0276). This would require a threshold value to determine whether or not the correlation is in an acceptable range. Therefore, Engelbrecht teaches calculating a cross-correlation coefficient between the past waveform and the current waveform to determine a calculated cross-correlation coefficient exceeds a predetermined first threshold value in order to determine if an initialization parameter is acceptable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of McCombie and Sethi to incorporate calculating the cross-correlation coefficient between a past waveform and a present waveform as a means of determining whether or not the two waveforms have similar morphological features, and whether or not a model parameter needs to be recalibrated, as in Engelbrecht. Doing so would provide .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1) in view of McCombie (US 20100241011 A1 – cited by applicant), as applied to claim 1, in further view of Braintree Analytics LLC (WO 2016040253 A1), referred to hereafter as Braintree.
Regarding claim 6, Matsumura in view of McCombie teaches the blood pressure measurement device according to claim 1. Furthermore, Matsumura teaches the pressing member being a fluid bag (as shown in Figure 23 – element 191; paragraph 0094), and that a pressure control unit (Figure 23, element 132 and 184) supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099). In an embodiment of the invention (Figure 25), Matsumura teaches a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura further teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072). However, Matsumura in view of McCombie does not teach the measurement processing unit, the first blood pressure calculation unit, the pressure control unit, and the second blood pressure calculation unit being mounted on the belt. Matsumura in view of McCombie also not teach the main body provided integrally with the belt. 
Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a state of being spaced apart from each other in a width direction (paragraph 0091), and detect pulse waves at portions of an artery (74) passing through a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090). Furthermore, Braintree teaches a main body (52) integrally attached to the belt (54), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of McCombie to incorporate the teachings of Braintree and have the main body CPU, comprising the measurement processing unit, first and second blood calculation unit, and pressure control unit being integrally attached to the belt. Doing so would increase the portability of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/R.T.P./Examiner, Art Unit 3791

/THADDEUS B COX/Primary Examiner, Art Unit 3791